DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1, 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1, 11, and 12.
Page 2, lines 13-14 of the specification of the instant application indicates that the basic idea of the instant application is implementing a magnetic rotary actuator that is more compact. The specification of the instant application discloses that the instant application achieves this through the structural configuration illustrated in Figure 2, wherein the rotary shaft includes a different number of magnetic elements, spaced at different angles from each other, in comparison to the number of magnetic elements provided on the housing. Page 2, lines 19-20 of the specification of the instant application indicates that the different number of magnetic elements spaced at different angles from each other allows for as many magnetic latching positions as possible.
Holenarsipur (US 2017/0090572) discloses a magnetic rotary actuator (see fig 6), however, Holenarsipur does not disclose: wherein for each magnetic latching position, only one magnetic element of the rotatable rotary member entirely contributes to the latching of the rotary actuator in the magnetic latching position as required by Claim 1. For example, because the four magnetic elements on the rotary actuator are disposed at equal angles, two magnetic elements on the rotary actuator will contribute to each magnetic latching position. Therefore, Holenarsipur does not disclose: wherein the at least two magnetic elements on the rotatable rotary member have different distances from each other as required by Claim 12; wherein a number of magnetic latching positions is equal to a product of a number of magnetic elements provided on the rotatable rotary member and a number of magnetic elements provided on the stationary part as required by Claim 11. Furthermore, there is insufficient motivation to provide Holenarsipur with the deficient limitations because the instant application contemplates specific benefits for the claim limitations, which is a factor that weighs towards patentability, and thus Claims 1, 11, and 12 are considered unobvious over Holenarsipur and the other prior art of record.
Blaesing (US 2016/0176292) discloses a magnetic rotary actuator (see fig 3), however, Blaesing does not disclose: wherein for each magnetic latching position, only one magnetic element of the rotatable rotary member entirely contributes to the latching of the rotary actuator in the magnetic latching position as required by Claim 1. For example, because the magnetic elements on the rotary actuator are disposed at equal angles, at least two magnetic elements on the rotary actuator will contribute to each magnetic latching position. Therefore, Blaesing does not disclose: wherein the at least two magnetic elements on the rotatable rotary member have different distances from each other as required by Claim 12; wherein a number of magnetic latching positions is equal to a product of a number of magnetic elements provided on the rotatable rotary member and a number of magnetic elements provided on the stationary part as required by Claim 11. Furthermore, there is insufficient motivation to provide Blaesing with the deficient limitations because the instant application contemplates specific benefits for the claim limitations, which is a factor that weighs towards patentability, and thus Claims 1, 11, and 12 are considered unobvious over Blaesing and the other prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656